On Motion of Mr. James Wright Read the Petition of Mrs. Ruth Lowndes, Wife of Charles Lowndes Praying for a Separate Maintenance from her Said Husband and that he do give Security for his good Behaviour towards her, And upon Hearing both Party’s, This Court having taken the Same into Consideration Doth Order and Decree That the Said Charles Lowndes do allow the Petitioner One Feather Bed Bolster and Pillow, Two Bed Blankets, One Cotton Counterpane Six Chairs, One Small Oval Table, Six plates, Two Dishes, Six Knives and Forks, Three Silver Spoons large, One Sett of Tea Spoons, One pair of Sheets, One Side Saddle and Furniture, One Iron Pott, One Sett of Ohina Three China Plates, One pair of Iron Dogs, Fifty Pounds in Current Money, a Negro Woman and Two Children And this Court Doth *382further Order that the Said Major Lowndes do find Sufficient Security to full-fill and Obey the above Order and Decree And that in the mean time he Stand Comitted to the Custody of the Provost Marshal until’ he perform the Same.
Alexr Stewart Deputy Register in Chancery